*117The opinion of the court was delivered by
Munson, J.
The plaintiff had been engaged in the unlawful sale of intoxicating liquor, and the place in which he had carried on the business had been adjudged a common nuisance and ordered closed. He could not reopen his place of business with-but giving a bond conditioned to secure his observance of the law prohibiting that traffic. To enable him to continue the business without giving the bond, he made a pretended sale of his goods and fixtures to the defendant, and took the defendant’s note in pretended payment. The business was then resumed and carried •on in the name of the defendant for the benefit of the plaintiff. The defendant was soon prosecuted for making illegal sales. On the day of his trial he procured the note to show to his counsel, and afterwards refused to return' it. The plaintiff thereupon brought this suit.
The transaction between these parties was an attempt to evade the requirements of the statute. The note was one of the means •devised to further their unlawful purpose. It was executed and delivered to enable the plaintiff to violate the law without incurring'the penalty. The law will not recognize a note of this character for the benefit of its payee, nor adjust between the parties to such a transaction any disputes arising from it. When men who have conspired to defeat the law fall out among themselves, it is not the duty of a court of justice to see that one takes no advantage of another. This note can be of no avail to the plaintiff in any form of action. He is not entitled to even nominal damages.
Judgment reversed, and judgment for defendant.